DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 6-9, 12, 16, 18-19, 21, 25-26, 31-37, 41-59 and 61-63 are cancelled. Therefore, claims 1, 5, 10, 11, 13-15, 17, 20, 22-24, 27-30, 38-40 and 60 are currently pending in this Application. Claims 40 and 60 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  
 Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on November 01, 2021 and May 27, 2022 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
                              	Response to Restriction   
   Applicants’ election, without traverse, the invention of Group I, claims 1, 5, 10, 11, 13-15, 17, 20, 22-24, 27-30 and 38-39, drawn to product of Formula I, 

    PNG
    media_image1.png
    111
    314
    media_image1.png
    Greyscale
 and the specific compound, 

    PNG
    media_image2.png
    272
    442
    media_image2.png
    Greyscale
  in response filed May 27, 2022 is acknowledged. 
Therefore, the restriction requirement is considered proper and is maintained. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula I, 
    PNG
    media_image3.png
    110
    310
    media_image3.png
    Greyscale
, depicted in claim 1, wherein:  
 A, W and Z are as defined; D is bridged bicyclic cycloalkyl or cubanyl; and L1 is -CH20-*, -CH20CH2-*, or -0-, wherein "-*" indicates the attachment point to A.  As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1, 5, 10, 11, 13-15, 17, 20, 22-24, 27-30 and 38-39, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected R4 variable. For example, L1 could be a bond or a heterocyclic group, which are different from the elected group. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC classification system. Therefore, the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been restricted properly a reference which anticipated but the elected subject matter would not even render obvious the withdrawn subject matter and the fields of search are not co-extensive.
Markush Rejection
Claims 1, 5, 10, 11, 13-15, 17, 20, 22-24, 27-30 and 38-39 are rejected on the judiciary-created basis that it contains an improper Markush grouping of alternatives.  The PTO has now officially stated that “a Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species”. In re Harnisch, 631 F.2d 716, 206 USPQ 300.  A claim may be rejected as "improper Markush grouping" if: (1) the species of the Markush group do not share a "single structural similarity"; or (2) the species do not share a common use. That is, if either the species do not belong to the same recognized physical or chemical class or same art-recognized class; or if the species are not disclosed in the specification or known in the art to be functionally equivalent, then an improper Markush grouping rejection is proper. The instant invention is directed to an extremely large group of compounds that are encompassed in products of Formula I. The variable structure of claim 1, has only 2 non-variable atoms, multiple variable rings of varying sizes, as well as a high number of nested variables. The claims are very hard to search with the current available technology. There is no expectation that compounds of such diverse structure have similar properties. It is suggested that Applicants amend the claim(s) to recite only individual species or grouping of species that share a substantial structure as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternatives of the claim(s) in fact share a substantial structural feature as well as common use that flows from the substantial structural feature. The examiner should maintain the rejection of the claim on the basis that the claim contains an “improper Markush grouping” until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Allowable Subject Matter 
The invention claims 1, 5, 10, 11, 13-15, 17, 20, 22-24, 27-30 and 38-39 ( all claims in part), drawn products of Formula 
    PNG
    media_image3.png
    110
    310
    media_image3.png
    Greyscale
  wherein:   A, W and Z are as defined; D is bridged bicyclic cycloalkyl or cubanyl; and L1 is -CH20-*, -CH20CH2-*, or -0-, wherein "-*" indicates the attachment point to A are novel and non-obvious over the prior art. The closest prior art is WO 2019/046779 A1. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626